MEMORANDUM **
Ivan Flores-Solano appeals from the 40-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(B)(vii) and 846, and possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(vii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Flores-Solano contends that the district court erred by denying him a minor role adjustment under U.S.S.G. § 3B1.2(b). We conclude that the district court did not clearly err by declining to apply a minor role adjustment. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir. 1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.